Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/310529 application filed 03/19/2021.     
Claims 1, 4, 6-10, 12-13, 17, 20-21, 24, &27-31 have been examined and fully considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
adjacent to an inner wall of the body; a second chamber positioned inearer to an outer wall?” How is something positions adjacent to an inner wall? If a body has a 3 dimensional shape, each wall has an inner side and an outer side. Therefore- is unclear as instantly claimed specifically for the second chamber, how can it be positioned nearer to and outer wall of the body than the first chamber, since an inner and outer wall could be the same thing. Therefore- as used in the instant claim 1 & the similar language in Claim 12, “inner,” and “outer” seem to be relative words not defined in the claims and therefor unclear. Please clarify in the claim language.
Further with respect to Claim 1, the part of the claim, “wherein the backflow prevention unit includes a moisture absorbent which is capable of absorbing a filtered fluid and fills the second chamber, wherein the second chamber has an end portion protruding toward the inner wall of the body, and the moisture absorbent is disposed in the end portion of the second chamber such that a moisture absorption occurs in a direction opposite to a centrifugal force,” is also unclear. Specifically, the part of the claim where it is claimed, “and fills the second chamber,” it is unclear if applicant means that the backflow prevention unit that include a moisture absorbent fills the second chamber. If this is the case, no amendment is needed, but if not this section is unclear.
In addition for Claim 1,  this section “the second chamber has an end portion protruding toward the inner wall of the body, and the moisture absorbent is disposed in the end portion of the second chamber such that a moisture absorption occurs in a direction opposite to a centrifugal force,” is unclear. First it is unclear how something “protrudes toward and inner wall”. Also, it is unclear what structure ensures that “moisture absorption occurs in a direction opposite a centrifugal force”. This also applies to the similar limitations in Claim 28. Please amend claims to clear up.
With respect to Claims 12-13, this section of the claim,” wherein first flow direction in which the fluid flows tfr from the first micro flow channel to the second micro flow channel is different from and-a second flow direction in which the fluid flows etrt from the second micro flow channel to the second chamber 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1,4, 6-10, 12-13, 17, 20-21, 24, &27-31 are rejected under 35 U.S.C. 103(a) as being obvious over KIM in US 20120178179 in view of KELLOGG in US 20030152491.
	With respect to Claim 1, 12,17, 20-21, KIM et al. teach of a diagnostic cartridge and a control method for the diagnostic cartridge. The cartridge includes a sample port through which a sample is injected, a first chamber moving the sample injected from the sample port, a second chamber moving a substrate solution, a first membrane formed at a distal end of the first chamber to function as a valve for preventing other substances from being injected into the first chamber after the sample is completely moved, and a second membrane formed at a distal end of the second chamber to function as a valve for preventing other substances from being injected into the first chamber after the substrate solution is completely moved (abstract). KIM et al. also teach of a third chamber further includes an absorbent pad for allowing the reaction-finished solution to be captured in the absorption pad(paragraph 0027), and of channels connecting the chambers and transferring the fluid between chambers(paragraph 0032-0033).  In addition, KIM et al. teach of a backflow prevention unit/mechanism (paragraph 0089). In addition, KIM et al. teach of the first chamber (105) functions to transfer the sample received from the sample port (100) to the first membrane (115). To be more specific, the sample injected from the sample port (100) moves to the first membrane (115) along a channel by capillarity. A wall surface of the channel in the first chamber (105) is secured with an enzyme conjugated antibody in a dry state. Thus, a target antigen contained in the sample injected from the sample port (100) reacts with the enzyme conjugated antibody secured on the wall surface (Reconstitution and first 
 KIM et al. do not teach of the rotatable body.
KELLOGG et al. remedy this and more specifically teach of methods and apparatus for performing microanalytic and microsynthetic analyses and procedures. The invention particularly provides microsystem platforms for achieving efficient mixing of one or a plurality of fluids on the surface of the platform when fluid flow is motivated by centripetal force produce by rotation (abstract). It would have been obvious to one of ordinary skill in the art to use the rotatable body configuration of the KELLOGG device in the device of KIM due to the need in the art for better microfluidic devices that allow for mixing and the advantages the device of KELLOGG offers with respect to this (KELLOGG, paragraphs 0005-0007 ). As it has been shown that KIM and KELLOGG et al. teach of all the claimed device parts as the instant claim are unclear, so as instantly claimed. Also- it would have been obvious to one to one of ordinary skill in the art, given a device with all of the instantly claimed parts to rearrange the parts dependent on 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
With respect to Claim 7-8, & 27-31, KELLOGG et al. teach of  a capillary junction is provided as a pocket, depression or chamber in a hydrophilic substrate that has a greater depth (vertically within the platform layer) and/or a greater width (horizontally within the platform layer) that the fluidics component (such as a microchannel) to which it is fluidly connected. For liquids having a contact angle less than 90.degree (such as aqueous solutions on platforms made with most plastics, glass and silica (paragraph 0017). KIM teaches of an absorbent helping with the backflow (paragraph 0089).
With respect to Claim 9, KELLOGG et al. teach of the device being cylindrical and rotating with respect to it’s center (Figure 1 & paragraph 0065).
With respect to Claim 10, KIM et al. teach of connection to outside air in the second channel (Claim 7).
With respect to Claim 24, KELLOGG et al. teach of the channel having the claimed diameter(paragraphs 0064-0065). 

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
The 112 rejections are maintained as shown above. The instant amendments helped in some ways but also added confusing language, so further 112 rejections were added as shown above.
With respect to the prior art, applicant argued that the cited prior art does not teach of the new claim language. With respect to this, the examiner has pointed out above that the new claim language is not clear. It is possible that some of this issue is due to translation errors. In any event, please correct the claim language and applicant might have an easier time moving forward with respect to the prior art. Also with respect to applicants arguments, as the instant claim language is unclear, it also would have been obvious to rearrange the parts taught by the prior art since it would not change the operation of the device since it has all the same parts(as shown in the above 103 rejection).
All claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797